Citation Nr: 1036187	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected episodes of tendonitis of the third finger, right hand, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-
connected episodes of tendonitis of the fourth finger, right 
hand, currently rated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for service-
connected episodes of tendonitis of the fifth finger, right hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1981 
and from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held in April 2009, at the Lincoln RO, before the 
undersigned Veterans Law Judge.  A transcript of the testimony is 
in the claims file.

In April 2009, the Board remanded the Veteran's claims.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claims in a December 2009 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The Board additionally notes that a July 2008 rating decision 
denied the Veteran entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  As evidenced by the claims folder, the 
Veteran did not express disagreement as to this matter.  
Accordingly, that issue is not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].
FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that 
the Veteran's right third finger disability is currently 
manifested by decreased dexterity and minimal limitation of 
motion; ankylosis or amputation of the right third finger is not 
shown.

2.  The competent and credible evidence of record indicates that 
the Veteran's right fourth finger disability is currently 
manifested by decreased dexterity and minimal limitation of 
motion; ankylosis or amputation of the right fourth finger is not 
shown.

3.  The competent and credible evidence of record indicates that 
the Veteran's right fifth finger disability is currently 
manifested by decreased dexterity and minimal limitation of 
motion; ankylosis or amputation of the right fifth finger is not 
shown.

4.  The evidence does not show that the Veteran's service-
connected disabilities of the right third, fourth, and fifth 
fingers are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for the service-connected right third finger disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5154, 5226, 5229 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for the service-connected right fourth finger disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5155, 5227, 5230 (2009).

3.  The criteria for a compensable disability rating for the 
service-connected right fifth finger disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5156, 5227, 5230 (2009).

4.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for 
his service-connected right third, fourth, and fifth finger 
disabilities.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in April 2009, the Board remanded these 
claims and ordered the Agency of Original Jurisdiction (AOJ) to 
obtain VA treatment records from May 2004 and associate them with 
the Veteran's claims folder.  The Veteran's claims were then to 
be readjudicated.  

Pursuant to the Board's remand instructions, treatment records 
from the Grand Island VA Medical Center dated in May 2004 were 
obtained and associated with the Veteran's claims folder.  The 
Veteran's right finger claims were readjudicated via the December 
2009 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in August 2007, prior to the initial 
adjudication of his claims.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating these claims.  
The evidence of record includes the Veteran's service treatment 
records, an Internet article submitted by the Veteran, VA medical 
treatment records, and lay statements from the Veteran and other 
individuals.  

Additionally, the Veteran was afforded VA examinations in August 
2007 and January 2008 pertaining to his finger disabilities.  The 
VA examination reports reflect that the examiner interviewed and 
examined the Veteran, reviewed his past medical history, reviewed 
his claims folder, documented his current medical conditions, and 
rendered appropriate diagnoses consistent with the remainder of 
the evidence of record.  Furthermore, the examination reports 
contain sufficient findings to rate the severity of the Veteran's 
disabilities under the appropriate diagnostic criteria.  The 
Board therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) 
[holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  He was afforded a personal hearing in April 
2009.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.


Increased ratings claims

For the sake of economy, the Board will analyze the Veteran's 
third, fourth, and fifth finger claims together, as they involve 
the application of similar diagnostic codes and according to the 
evidence of record show similar symptomatology.




Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2009).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2009).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected right third finger disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5229 
[limitation of motion of index or long finger].  Under Diagnostic 
Code 5229, a 10 percent disability rating is warranted for 
limitation of motion of the index finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or with extension limited by more than 30 
degrees.

The Veteran's service-connected right fourth finger disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5229 
[limitation of motion of index or long finger].  The Board is 
perplexed as to the RO's basis for assigning the Veteran's right 
fourth finger disability under this diagnostic code, as it is 
applicable to only limitation of motion of the second and third 
fingers.  On the contrary, 38 C.F.R. § 4.71a, Diagnostic Code 
5230 [limitation of motion of ring or little finger] is 
applicable to claims involving limitation of motion of the fourth 
and fifth fingers.  As such, the Board will rate the Veteran's 
right fourth finger disability under Diagnostic Code 5230.  
Diagnostic Code 5230 provides for a noncompensable [zero percent] 
rating for any limitation of motion of the ring or little finger.  
See 38 C.F.R. 4.71a, Diagnostic Code 5230 (2009).   

The Veteran's service-connected right fifth finger disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230 
[limitation of motion of ring or little finger].  As noted 
immediately above, Diagnostic Code 5230 provides for a 
noncompensable [zero percent] rating for any limitation of motion 
of the ring or little finger.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5230 (2009).

The evidence of record indicates that the Veteran has been 
diagnosed with tendonitis of the third, fourth, and fifth 
fingers.  See, e.g., the January 2008 VA examination report.  

Diagnostic Code 5024, via Diagnostic Code 5003 [degenerative 
arthritis], requires that the disability be rated based on 
limitation of motion of the affected part.  Where, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application.  For the purpose of rating 
disabilities due to arthritis, the interphalangeal, metacarpal, 
and carpal joints of the upper extremities are considered a group 
of minor joints.  See 38 C.F.R. § 4.45 (2009).  

With respect to a rating based on arthritis of the fingers in his 
right hand, the Board observes that the Veteran is currently 
assigned a 30 percent disability evaluation for amputation of his 
right index finger; a 10 percent disability evaluation for 
tendonitis of the third finger; and a 10 percent disability 
evaluation for tendonitis of the fourth finger.  Thus, his 
combined service connected disability rating for disabilities of 
his the fingers on his right hand is 40 percent.  See 38 C.F.R. 
§ 4.25.  Thus, his combined disability evaluation exceeds the 10 
percent disability rating for arthritis contemplated under 
Diagnostic Code 5024.  Accordingly, application of these 
diagnostic criteria does not benefit the Veteran.  In this 
regard, the Board notes that the group of minor joints consisting 
of the interphalangeal, metacarpal, and carpal joints of the 
right hand is considered a minor joint group.  To assign separate 
disability ratings for the Veteran's third, fourth, and fifth 
finger disabilities under Diagnostic Codes 5003 or 5024 would 
therefore constitute improper pyramiding under 38 C.F.R. § 4.14.

As will be discussed in further detail below, the Board notes 
that there is no indication of amputation or ankylosis of the 
right third, fourth, or fifth finger, or impairment analogous 
thereto, to warrant consideration of the provisions of Diagnostic 
Codes 5154, 5155, 5156, 5219, 5222, 5223, 5225, 5226, or 5227 in 
this case.  On the contrary, the Veteran was noted to have no 
ankylosis or amputation of any digit (other than his right index 
finger which is not before the Board) during his August 2007 and 
January 2008 examinations.  

In sum, the Veteran's service-connected right third finger 
disability is most appropriately rated under Diagnostic Code 
5229, and his service-connected right fourth and fifth finger 
disabilities are most appropriately rated under Diagnostic Code 
5230.  The Veteran has suggested no other diagnostic code, and 
the Board cannot identify a diagnostic code that would be more 
appropriate to these claims.

Analysis

Under Diagnostic Code 5229, a 10 percent disability rating is 
warranted for limitation of motion of the index finger or long 
finger with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible; or with extension 
limited by more than 30 degrees.  Further, Diagnostic Code 5230 
provides for a noncompensable [zero percent] rating for any 
limitation of motion of the ring or little finger.  

A VA treatment record dated in May 2007 documented the Veteran's 
complaints of pain and swelling in his right hand.  Upon physical 
examination, the VA nurse practitioner noted slight swelling over 
the right fourth metatarsal joint and painful touch, although the 
Veteran was able to make a fist.  He was diagnosed with 
degenerative joint disease of the right hand.

The Veteran was afforded VA examinations in August 2007 and 
January 2008 by the same examiner with respect to tendonitis of 
the third, fourth, and fifth fingers of the right hand.  The VA 
examiner initially documented the Veteran's amputation of his 
right index finger in 1992 as well as a tenosynovectomy of the 
right long finger in May 2004.  The examiner also noted that the 
Veteran is right-hand dominant.  

The Veteran complained of decreased grip strength, stiffness, 
lifting, manipulating, carrying, flare-ups, pain, and swelling in 
his fingers.  He specifically noted that exposure to cold weather 
as well as performing household chores caused flare-ups.  
Further, the Veteran stated that his third, fourth, and fifth 
finger disabilities had severe effects on his ability to perform 
chores, sports, and recreation, and that it moderately affected 
exercise, feeding, and dressing.  Moreover, it mildly affected 
shopping, traveling, bathing, toileting, and grooming.  For 
treatment, he performed stretching exercises, used a brace, and 
took medication.  

Upon physical examination of the Veteran's right third, fourth, 
and fifth fingers, the VA examiner noted in both August 2007 and 
January 2008 reports that the Veteran had difficulty with 
lifting, gripping, and grasping.  The examiner also reported 
decreased strength for pushing, pulling, and twisting and 
decreased dexterity for twisting, probing, writing, touching, and 
expression.  The examiner stated that the Veteran evidenced 
tenderness to palpation of the metacarpal phalangeal and proximal 
interphalangeal joints of the right hand, as well as a lack of 
fluid movement of the third, fourth, and fifth fingers.  However, 
there was no evidence of ankylosis, deformity of any of the 
digits, gap between the thumb pad and tips of the fingers on 
attempted opposition of thumb to fingers, or gap between the 
finger and proximal transverse crease of the hand on maximal 
flexion of each finger.  Further, neither bony erosions nor 
arthropathy were revealed.  The Veteran was diagnosed with 
tendonitis of the third, fourth, and fifth fingers of the right 
hand status post amputation of the index finger and second 
metacarpal.        

Range of motion testing of the right third, fourth, and fifth 
fingers in both examination reports revealed metacarpal 
phalangeal flexion of zero to 90 degrees, proximal 
interphalangeal flexion of zero to 100 degrees, and distal 
interphalangeal flexion of zero to 80 degrees.  The VA examiner 
indicated that there was an increase in pain without additional 
weakness, excess fatigability, incoordination, lack of endurance, 
or additional loss in range of motion with repetitive use.  The 
examiner could not therefore express, without resort to 
speculation, additional limitation due to repetitive use during a 
flare-up.    

A VA occupational therapy record dated in March 2008 documented 
the Veteran's continued complaints of discomfort in his right 
third finger.  He was provided a wrap for the finger, prescribed 
medication, and instructed to not perform any lifting for a week.  
Additionally, a VA orthopedic treatment record dated in April 
2008 documented the Veteran's complaints of right hand pain and 
swelling, in particular when typing or lifting.  Upon physical 
examination, the VA physician noted that the Veteran was able to 
flex and extend his fingers, and interosseus muscle strength was 
normal.  Further, an X-ray report revealed no evidence of a new 
fracture.  The Veteran was provided with a wrist splint and 
reminded to take his prescribed medication for inflammation and 
pain.  

At the April 2009 Board hearing, the Veteran testified that he 
continues to wear multiple braces on his right fingers and take 
pain medication.  He further indicated that his fingers become 
stiff during cold weather or when using a computer for more than 
15 minutes.  He also stated that he only drives with his left 
hand due to the pain in his right hand.  

A careful review of the record therefore demonstrates that 
although the Veteran experiences functional loss due to his right 
third, fourth, and fifth finger disabilities, there is virtually 
no evidence of limitation of motion.  In any event, Diagnostic 
Code 5229 provides for a maximum 10 percent disability rating 
with respect to limitation of motion of the long finger.  
Further, Diagnostic Code 5230 rates any limitation of motion of 
the fourth and fifth fingers as noncompensably disabling.  

In order to warrant disability evaluations in excess of the 10 
percent assigned for the Veteran's third and fourth fingers (long 
and ring fingers), the evidence must show the functional 
equivalent of amputation of the respective finger with metacarpal 
resection (more than one-half the bone lost).  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5154 and 5155.  In this case, the 
Veteran, while having painful motion in his fingers, does not 
display the functional equivalent of amputation of these fingers.  
Likewise, the Veteran retains the use of his little finger (fifth 
finger) and the record does not show that his impairment of this 
finger is the functional equivalent of amputation of the little 
finger with or without metacarpal resection as contemplated by a 
compensable evaluation under Diagnostic Code 5156.  
Likewise, the evidence does not show that the Veteran displays 
the functional equivalent of unfavorable ankylosis of the long 
and ring; long and little; or ring and little fingers as 
contemplated by a rating based on ankylosis under Diagnostic Code 
5219 or favorable ankylosis of multiple digits or ankylosis of 
individual digits as contemplated by ratings based on ankylosis 
under Diagnostic Codes 5220-5227.

In reaching the foregoing conclusions, the Board has considered 
whether increased disability ratings are warranted for the 
Veteran's right third, fourth, and fifth finger disabilities 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although the Veteran evidences functional 
loss due to his multiple finger disabilities, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 4.40 
and 4.45 are applicable.  A 10 percent disability rating is the 
maximum rating allowable under Diagnostic Code 5229.  Further, a 
noncompensable evaluation is the maximum rating allowable under 
Diagnostic Code 5230. Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  
Moreover, the VA examiner stated in both the August 2007 and 
January 2008 reports that range of motion testing of the 
Veteran's fingers demonstrated an increase in pain without 
additional weakness, excess fatigability, incoordination, lack of 
endurance, or additional loss in range of motion with repetitive 
use.  Thus, an opinion could not be expressed, without resort to 
speculation, as to additional limitation due to repetitive use 
during a flare-up.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
increased disability ratings for his right third, fourth, and 
fifth finger disabilities.  

To reiterate, the evidence does not show that the Veteran's right 
third, fourth, and/or fifth finger disabilities result in 
symptomatology that is functional equivalent of ankylosis or 
amputation.  On the contrary, the evidence consistently shows 
that he retains motion and use of these fingers.  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  The April 2008 VA 
treatment record indicated that the Veteran evidenced a surgical 
scar over the radial border of his long finger as a result of his 
May 2004 tenosynovectomy.  However, the VA physician noted the 
absence of any skin breakdown or obvious erythema.  Further, the 
Veteran's skin turgor was normal, and the scar was not noted to 
have interfered with range of motion.  Accordingly, the Board 
finds that the competent and credible evidence demonstrates that 
the scar on the long finger is asymptomatic; a separate rating 
for this scar is not warranted by the evidence of record.

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's right third, 
fourth, and fifth finger disabilities were more or less severe 
during the appeal period.  Specifically, as discussed above, the 
August 2007 and January 2008 VA examination reports, as well as 
VA treatment records, indicate that the Veteran's right third, 
fourth, and fifth finger limitation of motion have remained 
relatively consistent throughout the period.  As such, there is 
no basis for awarding the Veteran disability ratings other than 
the currently assigned 10 percent for the third and fourth finger 
as well as a noncompensable rating for the fifth finger at any 
time from July 2006 to the present. 

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected right third, fourth, and fifth finger 
disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  
Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent period of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran's occupation is a medical aide in an assisted living 
facility.  See the April 2009 Board hearing transcript, page 15.  
Prior to his current employment position, the Veteran worked at a 
nursing home, but left on his own accord due to the pain in his 
right fingers.  Id. at page 14.  Further, he reported that in the 
past year, he missed a total of three weeks due to his right hand 
problems, and works the night shift at his current place of 
employment which resulted in him receiving less pay.  Id. at pgs. 
15, 21.  The Board observes the Veteran's complaints with respect 
to the effects of his right finger disabilities on his employment 
have been documented on multiple occasions, to include the August 
2007 and January 2008 VA examinations.  Indeed, statements from 
the Veteran's former co-worker, C.L.M., and former supervisor, 
M.M.C., further show that the Veteran's right finger disabilities 
have limited his job duties and have affected his work 
performance.  The Board therefore has no reason to doubt that the 
Veteran's symptomatology associated with his right third, fourth, 
and fifth fingers adversely impacts his employability; however, 
this is specifically contemplated by the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record demonstrates 
that the Veteran has not required hospitalization as a result of 
his right third, fourth, or fifth finger disabilities during the 
period under consideration.  Moreover, the record does not 
demonstrate any other reason why an extraschedular rating should 
be assigned.  Accordingly, the Board therefore has determined 
that referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claims for increased ratings, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, a formal claim for 
TDIU was considered and denied by the RO during the pendency of 
the claims for an increase now on appeal to the Board.  TDIU was 
denied in an unappealed rating decision dated in July 2008.  As 
discussed above, the record does not reflect that the Veteran 
filed a notice of disagreement with that decision.  Nothing in 
Rice suggests that the finality of the July 2008 decision can be 
overcome by subsequent allegations that the Veteran is entitled 
to a total rating (that is - by a subsequent informal TDIU 
claim).  Moreover, the evidence of record indicates that the 
Veteran is currently employed as a medical aide at an assisted 
living home.  See the April 2009 Board hearing transcript, page 
15.  Accordingly, the issue of TDIU has not been raised in this 
case.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
service-connected episodes of tendonitis of the third finger, 
right hand, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected episodes of tendonitis of the fourth finger, 
right hand, is denied.

Entitlement to a compensable evaluation for the service-connected 
episodes of tendonitis of the fifth finger, right hand, is 
denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


